AMENDMENT TO EXECUTIVE SEVERANCE AGREEMENT




This Amendment to Executive Severance Agreement (this “Amendment”), dated as of
the ____ day of December, 2008, is entered into by and among Southwestern Energy
Company, an Arkansas corporation (the “Company”), and ____________
(“Executive”). Each of the Company and Executive are referred to herein
individually as a “Party” and collectively as the “Parties.” Capitalized terms
not otherwise defined in this Amendment shall have the meaning set forth in the
Severance Agreement (as defined below).




WHEREAS, the Company and the Executive entered into that certain Executive
Severance Agreement effective as of _______________, _____ (the “Severance
Agreement”); and




WHEREAS, the Company and the Executive desire to amend the Severance Agreement.




NOW, THEREFORE, in consideration of the premises and mutual promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:




a.

The Agreement shall be amended by adding the following new Section 18 to the end
thereof, to be and read as follows:




“18.

Application of Section 409A of the Code.

(a)

General.  To the extent applicable, it is intended that this Agreement comply
with the provisions of Section 409A of the Code, so as to prevent inclusion in
gross income of any amounts payable or benefits provided hereunder in a taxable
year that is prior to the taxable year or years in which such amounts or
benefits would otherwise actually be distributed, provided or otherwise made
available to the Executive.  This Agreement shall be construed, administered,
and governed in a manner consistent with this intent and the following
provisions of this paragraph shall control over any contrary provisions of this
Agreement.  

(b)

Restrictions on Specified Executives.  If the Company determines that the
Executive is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code and delayed payment of any amount or commencement
of any benefit under this Agreement is required to avoid a prohibited
distribution under Section 409A(a)(2) of the Code, then, to such extent as
required, deferred compensation payable hereunder in connection with the
Executive’s termination of employment will be delayed and paid, with interest at
the short term applicable federal rate as in effect as of the termination date,
in a single lump sum six months and one day thereafter (or if earlier, the date
of the Executive’s death).  The Compensation Committee of the Board shall
determine whether the Executive is a “specified employee” based on the
procedures adopted by the Company in writing, which procedures shall comply with
the applicable limitations under Section 409A of the Code, and the rules
prescribed in Treasury Regulation §1.409A-1(i).





1







--------------------------------------------------------------------------------

(c)

Separation from Service.  Amounts payable hereunder upon the Executive’s
termination or severance of employment with the Company that constitute deferred
compensation under Section 409A of the Code shall not be paid prior to the
Executive’s “separation from service” within the meaning of Section 409A of the
Code.

(d)

Installments.  For purposes of Section 409A of the Code, any right to a series
of installment payments under this Agreement shall be treated as a right to a
series of separate payments so that each payment is designated as a separate
payment for purposes of Section 409A of the Code.

(e)

Reimbursements.  All reimbursements and in-kind benefits provided under this
Agreement which constitute a payment of nonqualified deferred compensation under
Section 409A of the Code, including any payments provided under Section 5 and,
shall be made or provided in accordance with the requirements of Section 409A of
the Code, including, where applicable, the requirements that:

(i)

any reimbursement is for expenses incurred during an extended period of time
following termination of employment;

(ii)

the amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year;

(iii)

the reimbursement of an eligible expense will be made on or before the last day
of the calendar year following the year in which the expense is incurred; and

(iv)

the right to reimbursement or in kind benefits is not subject to liquidation or
exchange for another benefit.

(f)

References to Section 409A.  References in this Agreement to Section 409A of the
Code include both that section of the Code itself and any guidance promulgated
thereunder.

(g)

Application of Section 409A.  The Company makes no representation or warranty
and shall have no liability to the Executive or any other person if any
provisions of this Agreement are determined to constitute deferred compensation
subject to Section 409A of the Code but do not satisfy an exemption from, or the
conditions of, such section.”

This Agreement may be executed in two or more counterparts.





2







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

SOUTHWESTERN ENERGY COMPANY




By:

Its:












3





